UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 PATRICK CHRISTIAN,

                        Plaintiff,                 Civil Action No. 20-2880 (JMC)

                        v.

 GIANT FOOD STORES,

                        Defendant.

                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that Defendant Giant Food Stores’ Motion to Dismiss, ECF 7, is GRANTED; and it

is FURTHER ORDERED that the complaint and this civil action are DISMISSED. This is a

final appealable Order. The Clerk of Court shall terminate this case.

       SO ORDERED.



       DATE: February 28, 2022




                                                             Jia M. Cobb
                                                             U.S. District Court Judge